DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 8/12/2022, to claims 19-21 acknowledged by Examiner. Additionally, applicant cancelled claim 22 added.
Claims 19-22 are now pending.
Response to Arguments
	
Argument:
	Applicant asserts that the 103 combination of claims 19-21 do not disclose/teach the invention as claimed using the “consisting of” language (Remarks Pages 5-6).
	Examiner’s Response:
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive. Applicant appears to assert that the 103 combination of the references below does not account for the “consisting of” language which requires the claimed invention to only contain the claimed structures. However, Examiner disagrees and maintains the rejection as both the primary references of McGlumphy and Tsai each include the exact required structures as claimed and do not contain any other structures not included in the claims. Furthermore, Gyu which is relied on to teach the shim receptacle and shim only teaches these specific structures into the device thus not causing any conflicts with the “consisting of” language. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant fails to distinctly point out why the rejection of record and the interpretation of references supposedly fails to take into account the “consisting of” language outside of mere assertion.

Claim 21 rejection under 35 U.S.C. section 112(b) has been withdrawn in view of Applicant’s amendment.

Claim 21 rejection under 35 U.S.C. section 101 has been withdrawn in view of Applicant’s amendment.
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20150297385 A1) in view of Gyu (KR 20130044519 A) (see previously attached original document for Figures, and previously attached machine translation for cited paragraph numbers/line numbers and disclosure) with extrinsic evidence provided by Grisoni (US 20050039349 A1).
Regarding claim 19, Tsai discloses a toe spacer 1 (Figures 1-5 and 12) consisting of (Figure 1, Tsai as whole only contains a body 1, first digit receptacle 11, and second digit receptacle 12; there being no extra structures outside of these): 
a flexible body 1 (see [0030], wherein the main body 1 is comprised of “flexible” materials) operable to fittingly receive a terminal end of an extremity ([0030] and Fig. 1, the hole 11 can receive the big toe of a user which is a terminal end of the extremity of the foot) wherein the flexible body 1 is composed of a material selected from the group consisting of thermoplastic elastomer gel ([0029], the flexible body may be composed from the group consisting of TPE, thermoplastic elastomer; Grisoni [0039] further provides evidence that thermoplastic elastomer is a gel, thus the thermoplastic elastomer of Tsai is inherently a gel and thus is thermoplastic elastomer gel) and plastic (see [0029], wherein the flexible body may be composed of EVA, wherein EVA is a known plastic) and silicone (see [0009]); 
a first digit receptacle 11 (Fig. 1, [0030], “big-toe hole 11”) within the flexible body 1 (Figure 1) having a hollow sleeve (Fig. 1 and [0030], the receptacle 1 forms a hollow sleeve), and having a first digit exit disposed at a distal end of the first digit receptacle 11 (See Fig. 1 and 12, wherein the receptacle 11 has a sleeve exit, being a first digit exit, at a distal end thereof); 
a second digit receptacle 12 within the flexible body 1 (Fig. 1 and [0030], “toe hole 12”) having a hollow sleeve (Fig. 1 and 12 and [0030]), and a second digit exit disposed at a distal end of the second digit receptacle 12 (See Fig. 1 and 12, wherein the receptacle 12 has a sleeve exit, being a second digit exit, at a distal end thereof). 
Tsai does not disclose the toe spacer being adjustable and consisting of: a shim receptacle within the flexible body between the first digit receptacle and the second digit receptacle, and having an interior cavity; and a shim operable to be inserted into the interior cavity of the shim receptacle to apply lateral pressure against the first digit receptacle and the second digit receptacle, configured to expand the interior cavity of the shim receptacle.
However, Gyu teaches an adjustable, analogous toe spacer (See Figures 1-4) having an analogous flexible body 10 (See Figures 1-3 and [0033], “main body 10” which is made of silicone thus is flexible), the flexible body 10 operable to fittingly receive a terminal end of an extremity (toe) (see [0033] wherein the body 10 is provided with holes 11 in which toes may be inserted);
analogous first digit receptacle within the flexible body 10 (See Annotated Figure 2) having a hollow sleeve operable to receive a first digit of a user (See Annotated Figure 2 and [0033] wherein these holes in the body 10 are hollow and function as “sleeves” by covering the toe in a tubular manner and each receive a toe, so this indicated first digit receptacle is a hollow sleeve which may receive a first digit of the user) and having a first digit exit disposed at a distal end of the first digit receptacle (See Annotated Figure 2 and Figure 3 wherein the indicated first digit receptacle extends as a hollow tube entirely through the flexible body 10 such that the back, distal end, opening of the first digit receptacle is a “first digit exit”);
analogous second digit receptacle within the flexible body 10 (See Annotated Figure 2) having a hollow sleeve operable to receive a second digit of the user (See Annotated Figure 2 and [0033] wherein these holes in the body 10 are hollow and function as “sleeves” by covering the toe in a tubular manner and each receive a toe, so this indicated second digit receptacle is a hollow sleeve which may receive a second digit of the user) and having a second digit exit disposed at a distal end of the second digit receptacle (See Annotated Figure 2 and Figure 3 wherein the indicated second digit receptacle extends as a hollow tube entirely through the flexible body 10 such that the back, distal end, opening of the second digit receptacle is a “first digit exit”); and having:
a shim receptacle 16 (See Figures 1-3 and [0036) within the flexible body 10 between the first digit receptacle and the second digit receptacle (See Annotated Figure 2, wherein there is a shim receptacle 16 disposed between these two receptacles in the flexible body 10), and having an interior cavity (hole 16 thus an interior cavity, [0036]); and 
an adjustable shim 17 operable to be inserted into the interior cavity of the shim receptacle 16 (see Figure 2 and [0036-0037] wherein shim 17 may be inserted into the receptacle 16) to apply lateral pressure against the first digit receptacle and the second digit receptacle (see [0039] wherein the insertion of the shim 17 may cause the receptacle 16 and its area to stretch wider thus implicitly providing pressure against the first and second digit receptacles as seen in Annotated Figure 2), configured to expand the interior cavity of the shim receptacle (see [0039]) and creating a spatial extension between the first digit and the second digit of the user (see [0015] wherein the device is configured to form a spacing (thus a “spatial extension”) between the toes; see [0039] wherein the insertion of shim 17 causes the area to stretch thus implicitly forming a spatial extension between the first and second digit of the user, and also see Figure 2 wherein the main body 10 itself also forms an implicit spacing between the first and second digits via the presence of its physical structure; also see [0033] wherein the correcting member 15 which involves the shim 17 forms a spacing between the toes).

    PNG
    media_image1.png
    351
    597
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the toe spacer 1 of Tsai to be an adjustable toe spacer by providing a shim receptacle 16 and s shim 17 between the first and second toe receptacles as taught by Gyu in order to provide an improved toe spacer that is able to correct toe deformities regardless of the thickness of one’s toes (Gyu [0015]).
Regarding claim 20, Tsai in view of Gyu discloses the invention of claim 19 above.
Gyu further teaches wherein the shim 17 is operable to be trimmed or otherwise modified in size (see [0037] wherein the size of shim 17 may be “modified” by swapping it out with shims 17 of different size; or may be “modified” by combining multiple of a same size/thickness together into a larger shim when inserting into the receptacle 16).
Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGlumphy (US 2499768 A) in view of Gyu (KR 20130044519 A) (see previously attached original document for Figures, and previously attached machine translation for cited paragraph numbers/line numbers and disclosure) in view of Tsai (US 20150297385 A1) with extrinsic evidence provided by Grisoni (US 20050039349 A1).
Regarding claim 21, McGlumphy discloses a toe spacer 10 (Figures 1-5) consisting of (McGlumphy Fig. 1-5, invention as whole only contains a body 10 and a first digit receptacle R formed by the post 12 and sheets 11/14/15, no extra structures are present): 
a flexible body 10 (see Col. 2 lines 40-41, wherein the device 10 and thus its body as whole is formed of rubber which is an inherently flexible material) operable to fittingly receive a terminal end of an extremity (Fig.1, receives a big toe being a terminal end of an extremity);
a first digit receptacle R (Fig. 1-5, there is a sleeve hole R formed by the post 12 and sheets 11/14/15) within the flexible body 10 (Figures 1-5) having a hollow sleeve (Fig. 1-5, the receptacle R formed from the post 12 and sheets 11/14/15 forms a hollow sleeve operable to receive big toe, being a first digit of a user), and having a first digit exit disposed at a distal end of the first digit receptacle 11 (See Fig. 1-5, wherein the receptacle R has a sleeve exit, being a first digit exit, at a distal end thereof). 
McGlumphy does not disclose the toe spacer being adjustable and consisting of: a shim receptacle having an interior cavity; and a shim operable to be inserted into the interior cavity of the shim receptacle configured to expand the interior cavity of the shim receptacle.
However, Gyu teaches an adjustable, analogous toe spacer (See Figures 1-4) having an analogous flexible body 10 (See Figures 1-3 and [0033], “main body 10” which is made of silicone thus is flexible), the flexible body 10 operable to fittingly receive a terminal end of an extremity (toe) (see [0033] wherein the body 10 is provided with holes 11 in which toes may be inserted);
an analogous first digit receptacle (See Annotated Figure 2) within the flexible body 10 (See Annotated Figure 2) having a hollow sleeve operable to receive a first digit of a user (See Annotated Figure 2 and [0033] wherein these holes in the body 10 are hollow and function as “sleeves” by covering the toe in a tubular manner and each receive a toe, so this indicated first digit receptacle is a hollow sleeve which may receive a first digit of the user) and having a first digit exit disposed at a distal end of the first digit receptacle (See Annotated Figure 2, wherein this may be called the “distal end” side of the body 10); 
a shim receptacle 16 (See Figures 1-3 and [0036) within the flexible body 10 between the first digit receptacle and a second digit of the user (See Annotated Figure 2, wherein there is a shim receptacle 16 disposed between the first digit receptacle and a second digit receptacle which receives a second digit (toe) of the user [0033]), 
an adjustable shim 17 (See Figure 2 and [0037-0039, 0033, 0015] wherein this shim 17 adjusts the spacing between the toes), the adjustable shim 17 operable to be inserted into an interior cavity of the shim receptacle 16 (see Figure 2 and [0036-0037] wherein shim 17 may be inserted into the receptacle (hole) 16 which defines an interior cavity) to apply lateral pressure against the first digit receptacle and the second digit of the user (see [0039] wherein the insertion of the shim 17 may cause the receptacle 16 and its area to stretch wider thus implicitly providing pressure against the first digit receptacle and the second digit of the user retained within the second digit receptacle as seen in Annotated Figure 2), configured to expand the interior cavity of the shim receptacle (see [0039]) and creating a spatial extension between the first digit and the second digit of the user (see [0015] wherein the device is configured to form a spacing (thus a “spatial extension”) between the toes; see [0039] wherein the insertion of shim 17 causes the area to stretch thus implicitly forming a spatial extension between the first and second digit of the user, and also see Figure 2 wherein the main body 10 itself also forms an implicit spacing between the first and second digits via the presence of its physical structure; also see [0033] wherein the correcting member 15 which involves the shim 17 forms a spacing between the toes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the toe spacer 10 of McGlumphy to be an adjustable toe spacer by providing a shim receptacle 16 and a shim 17 between the first digit receptacle and a second digit of the user as taught by Gyu in order to provide an improved toe spacer that is able to correct toe deformities regardless of the thickness of one’s toes (Gyu [0015]).
McGlumphy in view of Gyu does not disclose the flexible body is composed of a material selected from the group consisting of thermoplastic elastomer gel, plastic, silicone, or a combination thereof.
However, Tsai teaches an analogous toe spacer 1 (Fig. 12, toes are spaced apart via spacer 1) comprising an analogous flexible body (see [0030], wherein the main body 1 is comprised of “flexible” materials) operable to fittingly receive a terminal end of an extremity ([0030] and Fig. 1, the hole 11 can receive the big toe of a user which is a terminal end of the extremity of the foot), wherein the flexible body is composed of thermoplastic elastomer gel ([0029], the flexible body may be composed from the group consisting of TPE, thermoplastic elastomer; Grisoni [0039] further provides evidence that thermoplastic elastomer is a gel, thus the thermoplastic elastomer of Tsai is inherently a gel and thus is thermoplastic elastomer gel) and plastic (see [0029], wherein the flexible body may be composed of EVA, wherein EVA is a known plastic), and silicone (see [0009]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGlumphy in view of Gyu such that the flexible body is composed of a material selected from the group consisting of: thermoplastic elastomer gel, plastic, or silicone, as taught by Tsai, as the inventions of Tsai and McGlumphy in view of Gyu are all analogous toe spacers and the thermoplastic elastomer gel, foam, and plastic and silicone materials as taught by Tsai provides equivalent and predictable function of providing a flexible body for a toe spacer device.
Regarding claim 22, McGlumphy in view of Gyu and Tsai discloses the invention of claim 21 above.
Gyu further teaches wherein the shim 17 is operable to be trimmed or otherwise modified in size (see [0037] wherein the size of shim 17 may be “modified” by swapping it out with shims 17 of different size; or may be “modified” by combining multiple of a same size/thickness together into a larger shim when inserting into the receptacle 16).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        11/7/2022

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786